-Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Szobota et al (US 2012/0170023 A1).
	Regarding claims 1 and 11, Szobota et al discloses an optical measuring system and method, comprising: at least one light source (2) radiating excitation light (3) into a medium (7) into a medium to be measured, wherein the excitation light is converted by the medium into fluorescent light; a first photodiode (10) receiving a decay curve of the fluorescent light and converting it into a first signal (See Fig. 1 and paragraph [0052]); at least one optical component receiving the fluorescent light and converting it into a second signal (paragraph [0052]); and a data processing unit (11) determining an oil-
	Regarding claim 2, Szobota et al discloses wherein the optical component is configured as a second photodiode (220) receiving the decay curve of the fluorescent light and converting it into the second signal (See Fig. 18 and paragraphs [0090], [0103]).
	Regarding claim 3, Szobota et al discloses wherein the first photodiode includes a first filter (bandpass filters) (paragraph [0053]). 
	Regarding claim 4, Szobota et al discloses wherein the optical component is a spectrometer (paragraph [0073]), wherein a time resolution of the spectrometer is insufficient for determining the decay curve of the fluorescent light.
	Regarding claim 5, Szobota et al discloses wherein the optical measuring system includes at least two optical components (paragraph [0052]).
Regarding claim 6, Szobota et al discloses wherein the light source is an LED or a laser (paragraph [0053]).
Regarding claim 7, Szobota et al discloses wherein the optical measuring system is an immersion probe having a diameter of 20-50 mm (paragraph [0097]), wherein the light source, first photodiode optical component and data processing unit are positioned in the immersion probe.
Regarding claim 9, Szobota et al discloses wherein the optical measuring system is a flow-through measuring cell (paragraph [0070]).
Regarding claim 10, Szobota et al discloses wherein the light source (2) is positioned in a first module, wherein the first photodiode and the optical component are positioned in a second module, and wherein the first module is offset from the second module (See Fig 1 and Fig. 18)

    PNG
    media_image1.png
    385
    541
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    431
    591
    media_image2.png
    Greyscale

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 8, the prior art fails to disclose or reasonably suggest wherein the optical measuring system is an immersion probe including a medium-contacting first section having a diameter of 12 mm and a non-medium-contacting second section having a diameter greater than or equal to 12 mm, wherein the source, first photodiode, optical component, and data processing unit are positioned in the non-medium-contacting second section , as claim in combination with the rest of the claim limitation. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447.  The examiner can normally be reached on 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        


/FB/